EXHIBIT 1
                                                          REPORTING TO YOU



TECH


Clearview AI Has Promised To Cancel All
Relationships With Private Companies
Facing numerous lawsuits, the New York startup said it "is cancelling the
accounts of every customer who was not either associated with law
enforcement or some other federal, state, or local government
department, office, or agency.”

By Ryan Mac and Caroline Haskins and Logan McDonald
Posted on May 7, 2020, at 6:50 p.m. ET




Clearview CEO Hoan Ton-That
CNN Business / Via youtube.com



Clearview AI — the controversial face-tracking company known for
scraping more than 3 billion photos from social media sites including
Facebook and Twitter — said it is ending its relationships with non–
law enforcement entities and private companies amid regulatory
                          Clearview AI Has Promised To Cancel All Relationships Wit
scrutiny and several potential class action lawsuits.
Responding to one of those lawsuits, Clearview claimed in legal
documents ﬁled in an Illinois federal court on Wednesday that it was
taking those voluntary actions and would “avoid transacting with
non-governmental customers anywhere.” That speciﬁc suit, which
argues Clearview violated an Illinois statute regarding the use of
biometric data for commercial purposes, is seeking a temporary
injunction that would prevent the company from using the
information of current and past Illinois residents for its facial
recognition software.

Clearview’s shift away from private businesses comes after months of
mounting legal threats and scrutiny from lawmakers, activist groups,
and news organizations. In February, a BuzzFeed News investigation
found the company had provided its facial recognition tool to more
than 2,200 police departments, government agencies, and companies
across 27 countries. Despite public assurances from Clearview CEO
Hoan Ton-That that its software was meant for law enforcement,
internal documents reviewed by BuzzFeed News showed numerous
private companies had used the service including Macy’s, Walmart,
Bank of America, and Target.

“Clearview is cancelling the accounts of every customer who was not
either associated with law enforcement or some other federal, state, or
local government department, ofﬁce, or agency,” the company said in
a ﬁling, which argued that a federal judge should not grant the
injunction because it was taking voluntary steps to comply with the
state law. “Clearview is also cancelling all accounts belonging to any
entity based in Illinois.”

In January, plaintiff David Mutnick sued Clearview in the federal court
in the Northern District of Illinois, alleging the company had violated
his and other people’s privacy by scraping photos from sites and apps
like Facebook, Instagram, YouTube, and Venmo to train its facial
recognition algorithm. The complaint alleged that Clearview violated
                         Clearview AI
various constitutional amendments  asHas
                                      wellPromised   To Cancel
                                           as the Illinois     All Relationships Wit
                                                           Biometric
Information Privacy Act (BIPA), an 11-year-old law that prohibits the
collection and storage of biometric data on residents without
providing them notice and obtaining informed, written consent.

Illinois citizens have used BIPA as a cudgel against technology ﬁrms’
aggressive expansion into the use of facial and other biometric data.
Earlier this year, Facebook agreed to pay $550 million to settle a class
action lawsuit brought under the Illinois consumer privacy statute.
According to data viewed by BuzzFeed News, more than 105 entities
based in Illinois have used Clearview, including the Illinois secretary
of state’s ofﬁce, which had run nearly 9,000 facial scans, and the
Chicago Police Department, which paid $49,875 for two-year Clearview
logins for 30 people.

While the Chicago Police Department did not return a request for
comment, a spokesperson for the Illinois secretary of state conﬁrmed
the ofﬁce had been using Clearview “for about six months” to “assist
other law enforcement agencies.” It declined to comment on the
lawsuits against the company.

“Clearview AI continues to pursue its core mission: to assist law
enforcement agencies around the nation in identifying perpetrators
and victims of crime, including horriﬁc crimes such as trafﬁcking and
child abuse,” Lee Wolosky, an attorney for Clearview AI, said in an
email. “It is committed to abiding by all laws applicable to it.”


“[Clearview] is committed to abiding by all laws
applicable to it.”

With its voluntary changes, Clearview is hoping to stave off a possible
injunction against its business. Its actions, however, are less than
satisfactory, said Scott Drury, an attorney with Loevy & Loevy
                                                         Loevy, a ﬁrm
representing Mutnick. (Loevy
                        Loevy & Loevy works with BuzzFeed News on
litigation matters concerning freedom of information laws.)
                           Clearview AI Has Promised To Cancel All Relationships Wit
“The Defendants’ claimed actions do not provide the relief requested
in the preliminary injunction motion and leave Illinois residents
exposed to continued privacy harms,” Drury said in a statement.

In media appearances, Clearview has characterized itself as a
disciplined government contractor, with Ton-That telling Fox Business
in February that it is “strictly for law enforcement.” BuzzFeed News
investigations earlier this year found the company had provided free
trials to friends, potential political allies, and hundreds of private
companies, some of which became paying customers.

One of those was Macy’s, which terminated its contract with the
company back in January, according to a spokesperson. Several other
private entities have paid to use Clearview, including law ﬁrms like the
Bruning Law Group and banks, including Frontwave Credit Union and
the Navy Federal Credit Union, according to data seen by BuzzFeed
News.

The Zellman Group, a New York–based loss prevention consultancy
ﬁrm, was a paying customer until recently. A spokesperson for
Zellman told BuzzFeed News on Thursday that Clearview had canceled
its contract earlier this year and refunded its money. Data viewed by
BuzzFeed News showed that Zellman had run more than 1,700 searches
with the tool.

Private entities have historically been among Clearview's most active
users, running hundreds to thousands of searches. Security ﬁrm Gavin
de Becker and Associates, known for providing "threat assessment"
services for celebrities and billionaire clients like Amazon CEO Jeff
Bezos, ran more than 3,600 searches on Clearview. Bank of America
employees ran more than 1,900 searches, according to data reviewed
by BuzzFeed News.

In Illinois, most of the more than 105 entities that used Clearview were
local police departments. The two departments
                          Clearview            withTo
                                    AI Has Promised the mostAll Relationships Wit
                                                      Cancel
searches, according to company data reviewed by BuzzFeed News, were
the Macon County Sheriff’s Ofﬁce, which had run nearly 2,000
searches as of late February, and the Naperville Police Department,
which had scanned nearly 1,700 photos. Spokespeople for the Macon
County sheriff and the Naperville Police Department did not
immediately respond to requests for comment.

The Chicago Cubs, a Major League Baseball team that had run 15
searches — some as recently as April 2019, based on data seen by
BuzzFeed News — also did not respond to a request for comment.

Several federal agencies’ ﬁeld ofﬁces in the state, including the
Chicago ofﬁces of the FBI and the Bureau of Alcohol, Tobacco,
Firearms and Explosives, also used Clearview, according to data seen
by BuzzFeed News. It’s unclear if those ofﬁces will be prevented from
using it further under the company’s new self-imposed restrictions.

Beyond pledging to end all accounts and relationships with
nongovernment customers and Illinois-based entities, Clearview said
in a Wednesday legal ﬁling that it had developed a way to prevent its
database from ingesting photos with metadata associated with the
state. (A photo taken with a digital device can often include metadata,
such as the time and location it was taken.)

It’s unclear, however, how Clearview’s plan would work given that
social media websites like Instagram, Facebook, and Twitter — major
sources for Clearview’s photo repository — typically strip metadata
from photos once they’re posted. Many of those companies have
already sent Clearview cease-and-desist letters demanding that it stop
scraping their sites.

Clearview also said it would not collect photos or biometric data from
servers displaying Illinois-based IP addresses or website with URLs
containing keywords such as “Chicago” or “Illinois.” In addition, the
                          Clearview AI Has Promised To Cancel All Relationships Wit
startup said it was implementing an “opt-out mechanism” to allow
people to exclude photos from its database.


“Making promises about one state does nothing
to end Clearview’s abusive exploitation of
people’s faceprints across the country.”

Although Clearview is reckoning with the impacts of this recent
litigation, it is still trying to expand into new markets. The company
has told NBC News that it has talked with state and federal police
about using its facial recognition to assist in digital contact tracing —
the use of technology to track where a person diagnosed with COVID-
19 has traveled and whom they may have infected. When pressed on
the matter, Ton-That has declined to say what agencies or entities he
had talked to about contact tracing.

Critics said Clearview, which is facing multiple lawsuits seeking class
action status in Illinois, New York, and California, still isn’t doing
enough.

“These promises do little to address concerns about Clearview’s
reckless and dangerous business model,” said Nathan Freed Wessler, a
staff attorney with the American Civil Liberties Union. “There is no
guarantee these steps will actually protect Illinois residents. And, even
if there were, making promises about one state does nothing to end
Clearview’s abusive exploitation of people’s faceprints across the
country.”


        Ryan Mac is a senior tech reporter for BuzzFeed News and is based in San Francisco.

        Contact Ryan Mac at ryan.mac@buzzfeed.com.

        Got a confidential tip? Submit it here.




        Caroline Haskins is a technology reporter for BuzzFeed News and is based in New York.

        Contact Caroline Haskins at Caroline.haskins@buzzfeed.com.
                                     Clearview AI Has Promised To Cancel All Relationships Wit
BuzzFeed Tech News Working Group Lead

Contact Logan McDonald at logan.mcdonald@buzzfeed.com.
